[Cite as State ex rel. Alicea v. Krichbaum, 126 Ohio St.3d 194, 2010-Ohio-3234.]




 THE STATE EX REL. ALICEA, APPELLANT, v. KRICHBAUM, JUDGE, APPELLEE.
                      [Cite as State ex rel. Alicea v. Krichbaum,
                        126 Ohio St.3d 194, 2010-Ohio-3234.]
Criminal procedure — Crim.R. 32(C) — Requirements for judgment entry of
        conviction.
       (No. 2010-0430 — Submitted July 6, 2010 — Decided July 14, 2010.)
              APPEAL from the Court of Appeals for Mahoning County,
                            No. 09 MA 213, 2010-Ohio-610.
                                  __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing the
complaint of appellant, Clemente Alicea, for a writ of mandamus to compel
appellee, Mahoning County Court of Common Pleas Judge R. Scott Krichbaum,
to hold a new sentencing hearing. Alicea claims that his 1999 sentencing entry
was not a final, appealable order because it did not include any indication of the
manner of his conviction as required by Crim.R. 32(C).
        {¶ 2} Alicea’s claim lacks merit for two reasons. First, the remedy for a
failure to comply with Crim.R. 32(C) is a revised sentencing entry rather than a
new hearing. State ex rel. Culgan v. Medina Cty. Court of Common Pleas, 119
Ohio St.3d 535, 2008-Ohio-4609, 895 N.E.2d 805, ¶ 8-10. Second, Alicea’s
sentencing entry fully complied with Crim.R. 32(C) and State v. Baker, 119 Ohio
St.3d 197, 2008-Ohio-3330, 893 N.E.2d 163, syllabus. The entry specified that
Alicea was found guilty of rape after a jury trial. Therefore, the sentencing entry
constituted a final, appealable order, and Alicea is not entitled to a new sentencing
entry. State ex rel. Pruitt v. Cuyahoga Cty. Court of Common Pleas, 125 Ohio
St.3d 402, 2010-Ohio-1808, 928 N.E.2d 722.
                            SUPREME COURT OF OHIO




       {¶ 3} Therefore, the court of appeals properly dismissed Alicea’s
complaint for a writ of mandamus.
                                                               Judgment affirmed.
       BROWN,     C.J.,   and    PFEIFER,       LUNDBERG   STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                __________________
       Clemente Alicea, pro se.
       Paul J. Gains, Mahoning County Prosecuting Attorney, and Ralph M.
Rivera, Assistant Prosecuting Attorney, for appellee.
                           ______________________




                                            2